EXHIBIT 10.2

ESCROW AGREEMENT

This Escrow Agreement (the “Agreement”) dated as of September 8, 2006, among
Omega Protein Corporation, a Nevada corporation (“Purchaser”), with an address
of 2101 CityWest Boulevard, Building 3, Suite 500, Houston, Texas 77042, Zapata
Corporation, a Nevada corporation (the “Seller”), with an address of 100
Meridian Centre, Suite 350, Rochester, New York 14618 and Manufacturers and
Traders Trust Company (the “Escrow Agent”). Capitalized terms used but not
defined herein have the meanings assigned to them in the Purchase Agreement;

WHEREAS, the Purchaser and the Seller have entered into a Stock Purchase
Agreement (the “Purchase Agreement”), on even date herewith, pursuant to which
the Purchaser has agreed to repurchase from the Seller and the Seller has agreed
to sell to the Purchaser 9,268,292 shares (the “Shares”) of common stock, par
value $0.01 per share of Purchaser on the terms and conditions therein; and

WHEREAS, in accordance with the provisions of Section 3.1 of the Purchase
Agreement, (a) the Purchaser has agreed to deliver to the Escrow Agent the
Purchase Price payable under the Purchase Agreement, and (b) the Seller has
agreed to deliver to the Escrow Agent the certificates representing the Shares
and stock powers duly endorsed to the Purchaser, in each case to be held by the
Escrow Agent in accordance with the terms and provisions of this Agreement;

NOW THEREFORE, the parties hereto agree as follows:

Section 1. Escrow Agent. The Purchaser and the Seller hereby appoint and
designate Manufacturers and Traders Trust Company, as Escrow Agent for the
purposes set forth in this Agreement. (All references to the Escrow Agent, as
that term is used in this Agreement, shall refer to the Escrow Agent solely in
its capacity as an escrow agent under the terms of this Agreement, and not to it
in any other capacity whatsoever whether as individual, agent, attorney,
fiduciary, trustee or otherwise.) The Escrow Agent hereby accepts such
appointment, and agrees to hold, invest, disburse and release all assets and
property deposited with it hereunder (the “Escrowed Property”) in accordance
with the terms hereof.

Section 2. Deposits.

(a) Purchase Price. Subject to the terms of the Purchase Agreement, within
forty-five (45) days following the date hereof (or such later date as the
Purchaser and the Seller parties may agree in writing), the Purchaser shall
deposit with the Escrow Agent by wire transfer of immediately available funds an
amount of U.S. $47,500,000 to an escrow account designated by the Escrow Agent
(the “Escrowed Purchase Price”).

(b) Shares and Distributions. Subject to the terms of the Purchase Agreement,
within forty-five (45) days following the date hereof (or such later date as the
Purchaser and the Seller may agree in writing), the Seller shall deliver to the
Escrow Agent that certain share certificate of Omega Protein Corporation number
OM0000230, registered in the name of the Seller dated September 6, 2006 (the
“Certificate”) which represents the Shares, together with the relating stock
powers duly endorsed in blank (the “Escrowed Shares”). If delivery of the
Escrowed Shares shall be made other than by hand, the Seller shall ensure that
the Certificate and the relating stock powers are delivered



--------------------------------------------------------------------------------

to Escrow Agent under separate cover. If during the term of this Escrow
Agreement, a dividend or other distribution shall be made or issued upon or on
account of any of the Escrowed Shares (an “Escrowed Distribution”), the Seller
shall, immediately following receipt thereof, deliver such Escrowed Distribution
to the Escrow Agent to be retained by the Escrow Agent with the Escrowed Shares
and eventually distributed therewith in accordance with the terms hereof. As
long as the Escrowed Shares are held in escrow in accordance with this
Agreement, the Seller shall have the right to vote all Escrowed Shares and other
rights as a stockholder with respect thereto.

(c) Investment of Purchase Price. The Escrow Agent shall invest and reinvest all
funds received under this Agreement as directed in a written instruction (an
“Investment Direction Letter”) signed jointly by the Purchaser and Seller in one
of the following (the “Permitted Investments”):

(i) MTB U.S. Government Money Market Fund, a AAA rated money market deposit
account of Manufacturers and Traders Trust Company;

(ii) United States Treasury Bills with a maturity of 30 days, or

(iii) as otherwise directed jointly in writing by the Purchaser and the Seller
provided such investment can be accommodated by the Escrow Agent.

In the absence of an Investment Direction Letter, the Escrow Agent shall invest
and reinvest all funds in (i) above. In addition, any residual cash which cannot
be invested in (ii) or (iii) above and any cash awaiting investment in (ii) or
(iii) above shall be invested in (i) above. All interest or other income
received in respect of the Escrowed Purchase Price or the Escrowed Distributions
shall be added thereto and reinvested by Escrow Agent in accordance herewith
until the Escrowed Property is distributed in accordance with Section 4 hereof.

Section 3. Distribution of Interest and Other Income, Allocation of Taxes.

(a) At the time of the distribution in accordance with the terms of this
Agreement, the Escrow Agent shall pay (i) to the Purchaser, in accordance with
Section 4 hereof, all Accrued Interest since the date of its deposit with the
Escrow Agent, and (ii) to the party receiving Escrowed Distributions, in
accordance with Section 4 hereof, all interest or other income received in
respect thereof since the date of its deposit with the Escrow Agent.

(b) All income accrued with respect to any interest or other income accrued in
respect of the Escrowed Purchase Price shall be allocated by the Escrow Agent to
the Purchaser, in accordance with Section 4 hereof.

(c) All income accrued with respect to any interest or other income accrued in
respect of the Escrowed Distributions shall be allocated by the Escrow Agent to
the party receiving such Escrowed Distributions, in accordance with Section 4
hereof.

(d) In the event there shall exist, at the end of any calendar year, any
undistributed income accrued in respect of any Escrowed Property, Purchaser and
Seller shall provide the Escrow Agent with joint instructions as to how such
income should be attributed for 1099 reporting purposes.

 

- 2 -



--------------------------------------------------------------------------------

Section 4. Distribution of Escrow.

(a) General. The Escrow Agent shall hold the Escrowed Property and shall not
deliver any amounts thereof to any party other than (i) in accordance with
Sections 4(b) and 4(c), (ii) pursuant to an Award (as defined below), or
(iii) by depositing the Escrowed Property with a court of competent jurisdiction
as provided in Section 5(f) below or successor escrow agent in accordance with
Section 8 below. Immediately following the disbursement of the Escrowed Property
in accordance with the terms and conditions of this Escrow Agreement, the Escrow
Agent shall be released from all of its obligations hereunder.

(b) Closing Conditions Satisfied. Immediately following the satisfaction or
waiver of the closing conditions by the party entitled to assert any such
conditions in Article 8 of the Purchase Agreement and no later than two business
days prior to the Closing Date, the Purchaser and the Seller shall deliver to
the Escrow Agent a written notice (the “Closing Notice”) signed by the Purchaser
and the Seller certifying that the closing conditions under Article 8 of the
Purchase Agreement have been satisfied or waived and providing the date which
the parties agreed to be the Closing Date. On the Closing Date, the Escrow Agent
shall deliver: (i) the Escrowed Purchase Price to the Seller by wire transfer of
immediately available funds in accordance with written wire transfer
instructions provided by the Seller, and (ii) the certificates representing the
Shares, the stock powers duly endorsed to the Purchaser, the Escrowed
Distributions together with interest and earnings thereon and all Accrued
Interest on the Escrowed Purchase Price to the Purchaser at the address set
forth in Section 9(b) and by wire transfer of immediately available funds in
accordance with written wire transfer instructions provided by the Purchaser, as
applicable.

(c) Termination of Purchase Agreement. If the Escrow Agent receives a written
notice (“Termination Notice”) from either the Purchaser or the Seller (a copy of
which shall be simultaneously given to the other party) that it has terminated
the Purchase Agreement pursuant to and in accordance with Article 10 thereof,
and does not within ten (10) calendar days thereafter receive a written notice
from the other party objecting to the release of the Escrowed Property
(“Termination Objection Notice”), a copy of which shall be simultaneously given
to the other party), the Escrow Agent shall deliver on the eleventh calendar day
following the Escrow Agent’s receipt of such Termination Notice, (i) the
Escrowed Purchased Price together with the interest and other earnings thereon
to the Purchaser by wire transfer of immediately available funds in accordance
with written wire transfer instructions provided by the Purchaser and (ii) the
Escrowed Shares to the Seller at the address set forth in Section 9(b) and the
Escrowed Distributions together with interest and earnings thereon to the Seller
by wire transfer of immediately available funds in accordance with written wire
transfer instructions provided by the Seller. If within 10 days following its
receipt of a Termination Notice, the Escrow Agent receives a Termination
Objection Notice, the Escrow Agent shall continue to hold the Escrowed Property
until Escrow Agent receives a Settlement Memorandum or an Award is granted, in
each case in accordance with Section 4(e).

(d) Reliance by Escrow Agent. Subject to Escrow Agent’s normal procedures,
including the confirmation procedures contained in Section 9(a), Escrow Agent
shall be entitled to rely conclusively on: (i) any Closing Notice or Termination
Notice received by it in accordance with Section 4(b) or 4(c); and (ii) any
Termination Objection Notice received by it.

 

- 3 -



--------------------------------------------------------------------------------

(e) Resolution of Dispute.

(i) In case there is delivered to the Escrow Agent a Termination Objection
Notice, the Purchaser and the Seller shall endeavor to agree upon the rights of
the respective parties with respect to the Escrowed Property. If the parties
should so agree, a memorandum (a “Settlement Memorandum”) setting forth such
agreement and containing instructions to the Escrow Agent shall be prepared,
signed by both parties and furnished to the Escrow Agent. The Escrow Agent shall
be entitled to rely conclusively on any such Settlement Memorandum. If the
Parties are unable to so agree, then, upon a Final Determination (as defined
below), the prevailing party shall submit such Final Determination to the Escrow
Agent, together with an opinion of counsel for the presenting party reasonably
satisfactory to the Escrow Agent to the effect that such decision is a Final
Determination, and the Escrow Agent shall disburse the Escrowed Property as
instructed in such Final Determination. The Escrow Agent shall act on such Final
Determination (and opinion of counsel) without further question. In addition,
notwithstanding any of the provisions herein to the contrary, the Escrow Agent
shall disburse the Escrowed Property from time to time as the Purchaser and the
Seller shall jointly notify the Escrow Agent in writing, promptly after receipt
by the Escrow Agent of a joint written notice from the Purchaser and the Seller.
A Final Determination” shall mean a final non-appealable judgment of a court of
competent jurisdiction and shall be accompanied by an opinion of counsel for the
presenting party reasonably satisfactory to the Escrow Agent to the effect that
such judgment is a Final Determination.

(ii) If a dispute over the Escrow Agent’s duties with respect to the disposition
of the Escrowed Property has not been finally resolved in accordance with
procedure of Section 4(e)(i), any such dispute shall be settled by filing a
demand for arbitration with the American Arbitration Association (“AAA”). Such
dispute shall then be settled by one (1) arbitrator having reasonable experience
in corporate finance transactions of the type provided for in this Agreement to
be chosen by the AAA. The arbitration will be conducted on an expedited basis in
accordance with the Commercial Rules of the AAA in effect on the date a demand
for arbitration is filed with the AAA. The Arbitrator shall, within 10 business
days of his designation, deliver a report to the Seller, the Purchaser and the
Escrow Agent containing the Arbitrator’s conclusions regarding the final
disbursement of the Escrowed Property (the “Award”), which Award shall contain
detailed instructions to Escrow Agent as to the disbursement of such Escrowed
Property. The Award shall be final, conclusive and binding on the parties.
Judgment on the Award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The place of arbitration shall be in Buffalo, New
York.

Section 5. Rights, Obligations and Indemnification of Escrow Agent.

(a) The Escrow Agent shall neither be responsible for or under, nor chargeable
with knowledge of, the terms and conditions of any other agreement, instrument
or document executed between/among the parties hereto. This Agreement sets forth
all of the obligations of the Escrow Agent, and no additional obligations shall
be implied from the terms of this Agreement or any other agreement, instrument
or document.

(b) The Escrow Agent may act in reliance upon any instructions, notice,
certification, demand, consent, authorization, receipt, power of attorney or
other writing delivered to it by any other party without being required to
determine the authenticity or validity thereof or the correctness of any fact
stated therein, the propriety or validity of the service thereof, or the
jurisdiction of the court issuing any judgment or order. The Escrow Agent may
act in reliance upon any signature believed by it to be genuine, and may assume
that such person has been properly authorized to do so.

 

- 4 -



--------------------------------------------------------------------------------

(c) Each of the parties, jointly and severally, agrees to reimburse the Escrow
Agent on demand for, and to indemnify and hold the Escrow Agent harmless against
and with respect to, any and all loss, liability, damage or expense (including,
but without limitation, attorneys’ fees, costs and disbursements) that the
Escrow Agent may suffer or incur in connection with this Agreement and its
performance hereunder or in connection herewith, except to the extent such loss,
liability, damage or expense arises from its willful misconduct or gross
negligence as adjudicated by a court of competent jurisdiction.

(d) The Escrow Agent may consult with legal counsel of its selection in the
event of any dispute or question as to the meaning or construction of any of the
provisions hereof or its duties hereunder, and it shall incur no liability and
shall be fully protected in acting in accordance with the opinion and
instructions of such counsel. Purchaser agrees to reimburse the Escrow Agent on
demand for such legal fees, disbursements and expenses.

(e) The Escrow Agent shall be under no duty to give the Escrowed Property by it
hereunder any greater degree of care than it gives its own similar property.

(f) In the event of any disagreement between/among any of the parties to this
Agreement, or between/among them or either or any of them and any other person,
resulting in adverse claims or demands being made in connection with the subject
matter of the Escrowed Property, or in the event that the Escrow Agent, in good
faith, be in doubt as to what action it should take hereunder, the Escrow Agent
may, at its option, refuse to comply with any claims or demands on it, or refuse
to take any other action hereunder, so long as such disagreement continues or
such doubt exists, and in any such event, the Escrow Agent shall not become
liable in any way or to any person for its failure or refusal to act, and the
Escrow Agent shall be entitled to continue so to refrain from acting until
(i) the rights of all parties shall have been fully and finally adjudicated by a
court of competent jurisdiction, or (ii) all differences shall have been
adjusted and all doubt resolved by agreement among all of the interested
persons, and the Escrow Agent shall have been notified thereof in writing signed
by all such persons. The Escrow Agent shall have the option, after 30 calendar
days’ notice to the other parties of its intention to do so, to file an action
in interpleader requiring the parties to answer and litigate any claims and
rights among themselves. The rights of the Escrow Agent under this paragraph are
cumulative of all other rights which it may have by law or otherwise.

Section 6. Tax Reporting. The Escrow Agent shall make payments of income earned
on the Escrowed Property as provided herein. Each such payee shall provide to
the Escrow Agent an appropriate W-9 form for tax identification number
certification or a W-8 form for non-resident alien certification. The Escrow
Agent shall be responsible only for income reporting to the Internal Revenue
Service with respect to income earned on the escrowed property.

Section 7. Fees, Expenses and Charges. The Purchaser shall be solely liable for
the fees, expenses and charges of the Escrow Agent in accordance Schedule A
attached hereto, including reasonable fees, out-of-pocket expenses and charges
of counsel engaged by it in connection with the execution of this Agreement and
its services under this Agreement, which fees, out-of-pocket expenses and
charges shall be payable on demand.

Section 8. Resignation of Escrow Agent, Successor. The Escrow Agent may, in its
sole discretion, resign and terminate its position hereunder at any time
following 30 calendar days’ written notice to the parties to the Agreement. Any
such resignation shall terminate all obligations

 

- 5 -



--------------------------------------------------------------------------------

and duties of the Escrow Agent hereunder. On the effective date of such
resignation, the Escrow Agent shall deliver this Agreement together with any and
all related instruments or documents to any successor Escrow Agent agreeable to
the parties, subject to this Agreement. If a successor Escrow Agent has not been
appointed prior to the expiration of 30 calendar days following the date of the
notice of such resignation, the then acting Escrow Agent may petition any court
of competent jurisdiction for the appointment of a successor Escrow Agent, or
other appropriate relief. Any such resulting appointment shall be binding upon
all of the parties to this Agreement.

Section 9. Miscellaneous.

(a) Escrow Agent’s Right to Confirm Instructions. In the event funds transfer
instructions are given (other than in writing at the time of execution of this
Agreement), whether in writing, by telecopier or otherwise, the Escrow Agent is
authorized to seek confirmation of such instructions by telephone call back to
the person or persons designated in incumbency certificates for each party
delivered by the parties concurrently herewith, and the Escrow Agent may rely
upon the confirmations of anyone purporting to be the person or persons so
designated. To assure accuracy of the instructions it receives, the Escrow Agent
may record such call backs. If the Escrow Agent is unable to verify the
instructions, or is not satisfied with the verification it receives, it will not
execute the instruction until all issues have been resolved. The persons and
telephone numbers for call backs may be changed only in writing actually
received and acknowledged by the Escrow Agent. The parties agree to notify the
Escrow Agent of any errors, delays or other problems within 30 calendar days
after receiving notification that a transaction has been executed. If it is
determined that the transaction was delayed or erroneously executed as a result
of the Escrow Agent’s error, the Escrow Agent’s sole obligation is to pay or
refund such amounts as may be required by applicable law. In no event shall the
Escrow Agent be responsible for any incidental or consequential damages or
expenses in connection with the instruction. Any claim for interest payable will
be at the Escrow Agent’s published savings account rate in effect in New York,
New York.

(b) Notices. All notices, requests, claims, demands and other communications
hereunder shall be communicated in writing, mailed by first class mail, by
facsimile or delivered by hand at the address (or such other address for a party
as such party may specify by written notice given pursuant hereto) set forth
below:

 

ESCROW AGENT:   

Manufacturers and Traders Trust Company

One M&T Plaza

Buffalo, NY 14203

Fax: 716-842-5839

Attention:

PURCHASER:   

Omega Protein Corporation

2101 City West Blvd., Bldg. 3, Suite 500

Houston, Texas 77042

Attn: John D. Held

Facsimile: (713) 940-6122

 

- 6 -



--------------------------------------------------------------------------------

  

With a copy to:

 

Porter & Hedges, L.L.P.

1000 Main Street, 36th Floor

Houston, Texas 77002

Attn: Robert G. Reedy

Facsimile: (713) 226-0274

THE SELLER:   

Zapata Corporation

100 Meridian Centre

Suite 350

Rochester, New York 14618

Facsimile: (585) 242-8677

Attention: Avram A. Glazer, President and Chief

Executive Officer

 

With a copy (which shall not constitute notice) to:

 

Woods Oviatt Gilman LLP

700 Crossroads Building

2 State Street

Rochester, New York 14614

Telephone: 585.987.2800

Facsimile: 585.987.2901

Attention: Gordon E. Forth, Esq.

The Escrow Agent shall provide monthly account statements and transaction
advices to all parties identified in this Section 9(b) unless instructed
otherwise in writing by the party in question.

Notwithstanding any of the foregoing, any computation of a time period which is
to begin after receipt of a notice by the Escrow Agent shall run from the date
of receipt by it.

(c) No Waivers; Remedies. No failure or delay by the any party in exercising any
right, power or privilege under this Agreement shall operate as a waiver of the
right, power or privilege. A single or partial exercise of any right, power or
privilege shall not preclude any other or further exercise of the right, power
or privilege or the exercise of any other right, power or privilege. The rights
and remedies provided in this Agreement shall be cumulative and not exclusive of
any rights or remedies provided by law.

(d) Amendments, Etc. No amendment, modification, termination, or waiver of any
provision of this Agreement and no consent to any departure by a party from any
provision of this Agreement, shall be effective unless it shall be in writing
and signed and delivered by the other parties, and then it shall be effective
only in the specific instance and for the specific purpose for which it is
given.

(e) Successors and Assigns; No Third Party Beneficiaries, Etc. All provisions
hereof shall inure to the benefit of and be binding upon, the parties hereto and
their successors and assigns. No other parties shall have any rights under or be
entitled to enforce this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without reference to
conflicts of law principles. Any litigation between the parties involving the
Escrow Agent’s duties under this Agreement shall be adjudicated in a court
located in either Erie County, New York. The parties hereby irrevocably consent
to the jurisdiction and venue of such courts, including with respect to any
interpleader proceeding or proceeding for the appointment of a successor escrow
agent the Escrow Agent may commence pursuant to this Agreement.

(g) Counterparts and Facsimile Signatures. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if all signatures were on the same instrument. This Agreement may be executed
by facsimile signature transmitted to any other party by electronic
transmission. The parties shall be bound by a facsimile signature once
transmitted to another party. The latter transmission of an originally executed
copy of any such document shall not invalidate any signature previously given by
electronic transmission.

(h) Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of the prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of the provision in any other jurisdiction.

(i) Entire Agreement. This Agreement contains the entire agreement between the
Purchaser, the Seller and the Escrow Agent as to the subject matter hereof.
Other than the Purchase Agreement and the Acquisition Documents, there are no
other agreements, arrangements or undertakings, oral or written, between the
parties hereto relating to the subject matter hereof or to the Purchase
Agreement.

(j) Force Majeure. The Escrow Agent shall not incur any liability for not
performing any act or fulfilling any obligation hereunder by reason of any
occurrence beyond its control (including, but not limited to, any provision of
any present or future law or regulation or any act of any governmental
authority, any act of God or war or terrorism, or the unavailability of the
Federal Reserve Bank wire services or any electronic communication facility).

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

OMEGA PROTEIN CORPORATION By:  

/s/ Joseph L. von Rosenberg_

Name:   Joseph L Von Rosenberg Title:   President ZAPATA CORPORATION By:  

/s/ Avram A. Glazer

Name:   Avram A. Glazer Title:   President and Chief Executive Officer
MANUFACTURES & TRADERS TRUST COMPANY By:  

/s/ Joan Stapley

Name:   Joan Stapley Title:   Assistant Vice President

 

- 9 -